Citation Nr: 1426499	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, currently rated 40 percent disabling, to include consideration on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2013).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran had active military service from October 1960 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from            a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Board previously remanded this matter in August 2012 for specified evidentiary development.

The Virtual VA paperless claims processing systems contained documents regarding this appeal (whereas no such documentation was on file with the  Veterans Benefits Management System (VBMS)). Those Virtual VA documents included recent VA outpatient treatment records, duly considered in the RO's adjudication of this matter pursuant to an April 2013 Supplemental Statement of the Case (SSOC). Also part of Virtual VA were multiple irrelevant documents and several relevant rating decisions, which were duplicates of documents contained in the claims file. 

The Veteran's October 2009 correspondence raises the issue of entitlement to service connection for a right forearm condition, and has not been adjudicated in the first instance, thereby requiring referral to the RO as the appropriate Agency of Original Jurisdiction (AOJ) for initial consideration. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's prior remand directive, this case was to undergo referral to the VA Director, Compensation and Pension Service or the Under Secretary for Benefits, for consideration of an extraschedular evaluation for service-connected right hand disability under 38 C.F.R. § 3.321(b), whereas it appears the RO has merely declined to accordingly refer this case upon review of the latest evidence at hand. (See Appeals Management Center (AMC) Memorandum of April 2013). Consistent with the Board's remand instructions, as well as the Veteran's ongoing request, referral of this matter is warranted. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance). 

In the interim, updated VA treatment records identified by the Veteran are to be acquired.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Chillicothe, Ohio VA Medical Center (VAMC) the Veteran's most recent treatment records dated since January 2013, and associate them with the claims file or in the alternative associate copies with             the Veteran's Virtual VA electronic file.

2. Refer this case directly to the office of the Under Secretary for Benefits or the VA Director, Compensation and Pension Service for consideration of entitlement to an extraschedular rating for service-connected right hand disability pursuant to 38 C.F.R. § 3.321(b).  

3. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought              on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

